EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Sean Holder on 3/23/22.


The application has been amended as follows:














causing, based on determining an advertisement portion associated with content, activation of an audio reception device;
receiving, via the activated audio reception device, audio data; 
determining, based on a comparison of a first noise level of the audio data to a second noise level from before or after the advertisement portion, that 

2.	(Previously Presented) The method of claim 1, wherein the determining the advertisement portion associated with the content comprises determining, by a content device configured to receive content, the advertisement portion.

3.	(Currently Amended) The method of claim 1, further comprising sending information indicative of the user engagement, wherein the information indicative of the user engagement comprises at least one of:
an advertising metric,
an indication of an event based on the first noise level,
an indication of an interest level in an advertisement associated with the advertisement portion based on the first noise level,
an indication of an interest or disinterest in an advertisement associated with the advertisement portion based on the first noise level,
first noise level,
an indication of a conversation based on the first noise level,
an indication of a lack of conversation based on the first noise level, or
an indication of a request for information about an advertisement associated with the advertisement portion.

4.	(Previously Presented) The method of claim 1, wherein the audio reception device is comprised in one or more of a computing device, user device, or a control device configured to navigate the content.

5.	(Canceled) 

6.	(Currently Amended) The method of claim 1, wherein the causing activation of the audio reception device comprises causing, by a content device located at a user premises, activation of the audio reception device, and further comprising sending the audio data to a computing device located external to a user premises where the audio reception device is located and receiving the first noise level from the computing device.

7-20.	(Canceled)


listening for audio,
recording audio data,
changing operation of the audio reception device from a first mode to a second mode,
changing operation of the audio reception device from a passive listening mode to an active listening mode,
changing an operating system setting associated with the audio reception device, or
authorizing an application to access the audio reception device to capture audio data.

22.	(Previously Presented) The method of claim 1, further comprising causing output, by a device associated with one or more user associated with the user engagement and based on the user engagement, of an additional advertisement.

23.	(Currently Amended) The method of claim 1, wherein the determining that 



25.	(Currently Amended) The method of claim 1, wherein determining that the the comparison of the first noise level to the second noise level, an interest level associated with muting or unmuting an advertisement associated with the advertisement portion.

26.	(Currently Amended) A device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:
cause, based on determining an advertisement portion associated with content, activation of an audio reception device;
receive, via the activated audio reception device, audio data; and
determine, based on a comparison of a first noise level of the audio data to a second noise level from before or after the advertisement portion, that 


listening for audio,
recording audio data,
changing operation of the audio reception device from a first mode to a second mode,
changing operation of the audio reception device from a passive listening mode to an active listening mode,
changing an operating system setting associated with the audio reception device, or
authorizing an application to access the audio reception device to capture audio data.

28.	(Previously Presented) The device of claim 26, wherein the instructions, when executed by the one or more processors, further cause the device to cause output, by a device associated with one or more user associated with the user engagement and based on the user engagement, of an additional advertisement.

29.	(Previously Presented) The device of claim 26, wherein the audio reception device is comprised in one or more of a computing device, a user device, or a control device configured to navigate the content.

engagement comprises instructions that, when executed by the one or more processors, cause the device to determine, based on the comparison of the first noise level to the second noise level, an interest level associated with muting or unmuting an advertisement associated with the advertisement portion.

31.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause:
causing, based on determining an advertisement portion associated with content, activation of an audio reception device;
receiving, via the activated audio reception device, audio data; and
determining, based on a comparison of a first noise level of the audio data to a second noise level from before or after the advertisement portion, that 

32.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein activation of the audio reception device comprises at least one of:
listening for audio,
recording audio data,

changing operation of the audio reception device from a passive listening mode to an active listening mode,
changing an operating system setting associated with the audio reception device, or
authorizing an application to access the audio reception device to capture audio data.

33.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein the instructions, when executed by one or more processors, further cause causing output, by a device associated with one or more user associated with the user engagement and based on the user engagement, of an additional advertisement.

34.	(Currently Amended) The non-transitory computer-readable medium of claim 31, wherein determining that the comparison of the first noise level to the second noise level, an interest level associated with muting or unmuting an advertisement associated with the advertisement portion.

35.	(Previously Presented) The method of claim 1, wherein determining the advertisement portion is based on at least one of: a marker in the content, a cue in the 





















REASONS FOR ALLOWANCE
2.      The following is an examiner’s statement of reasons for allowance: 
         
           Prior art of record teaches of determining advertisement portions and activating the audio reception device in response to the determining. The prior art further teaches of detecting noise levels to determine the user’s mood and engagement interest level during the advertisement portion. However, the prior art of record fails to teach or reasonably suggest determining, based on a comparison of a first noise level of the audio data to a second noise level from before or after the advertisement portion, that the audio data is indicative of user engagement associated with the advertisement portion, when taking the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








				Contact
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov